In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________

                   No. 02-22-00034-CV
              ___________________________

               KIMBERLY BULLS, Appellant

                              V.

WHISPERING HILLS PROPERTY OWNER'S ASSOCIATION, Appellee


             On Appeal from County Court at Law
                    Cooke County, Texas
                 Trial Court No. CV1901774


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: April 28, 2022




                                           2